Citation Nr: 1518396	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, generalized anxiety disorder, and major depression.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

Preliminarily, the Board notes that the Veteran is presently represented in his appeal by Allen Gumpenberger, an accredited agent, as reflected by a March 2011 VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative.  Mr. Gumpenberger filed the initial March 2011 claim, the August 2011 notice of disagreement, and the September 2012 VA Form 9 on behalf of the Veteran.  In June 2014, the Veteran's wife submitted a statement indicating that she "had fired [Mr. Gumpenberger] twice."  In this regard, a July 2009 letter from Karl A. Kazmierczak, Esq., stated that the law firm of Kazmierczak & Kazmierczak, LLP represented the Veteran's wife and requested a copy of the Veteran's claims file.  By letter dated August 13, 2012, VA notified Mr. Kazmierczak (with copies to the Veteran and his representative, Mr. Gumpenberger) that the record could not be disclosed to a third party without the authorization of the Veteran or his appointed representative, Mr. Gumpenberger.  The letter also advised that if the Veteran would like to relinquish his current Power of Attorney, he must submit a completed VA Form 21-22 Appointment of Veteran's Service Organization as Claimant's Representative; VA Form 21-22(a) Appointment of Individual as Claimant's Representative; or VA Form 21-0845, Authorization to Disclose Personal Information to a Third Party.  

Subsequently, in February 2015, the Board sought clarification of the Veteran's intentions regarding representation in this appeal.  See February 2015 Clarification Letter.  However, no response to this request was received.  See id.  (notifying the Veteran that, if a response to the letter was not received within 30 days, the Board will "assume that you wish to remain represented by Mr. Gumpenberger").  Accordingly, because there is no documentation of record reflecting a revocation of the valid March 2011 VA Form 21-22a, either by communication from the Veteran or by submission of a new power of attorney, the Board will proceed with appellate review with Mr. Gumpenberger remaining as the representative of record.  See 38 C.F.R. § 14.631(f).  

Additionally, in an April 2013 Letter, the Veteran's representative voiced his disagreement with the assignment of a noncompensable evaluation to the Veteran's right shoulder scar.  However, there is nothing in the record reflecting that the Veteran ever claimed, much less received, service connection for a right shoulder scar.  As it is unclear whether the Veteran intended to file a service-connection claim, the issue of entitlement to service connection for a right shoulder scar is referred to the Agency of Original Jurisdiction (AOJ) for clarification.  See 38 C.F.R. § 19.9(b) (2014).  In so doing, a letter of clarification should be sent to the Veteran regarding this April 2013 statement to determine if he wished to file a service-connection claim for a right shoulder scar.

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems contain additional medical and procedural records pertinent to the present appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

The Veteran contends that he suffers from an acquired psychiatric disorder that is attributable to his active service.  Specifically, he maintains that he has been diagnosed with PTSD, adjustment disorder, generalized anxiety disorder, and major depression, among other psychiatric disorders, which are, at least partially, the result of psychological stress during his active service, including stress related to carrying highly classified cryptographic communications "up and down the eastern seaboard . . . [and] through northern Canada," and participation in bombing activities in the Republic of Vietnam.  See August 2011 VA Forms 21-0781, Statements in Support of Claim for Service Connection for PTSD.

Records of psychiatric treatment from the Montana State Hospital  reflect multiple psychiatric diagnoses, including "Alcohol Dependence, PTSD, Adjustment Disorder with disturbance of emotions and conduct, Adjustment Disorder unspecified, Psychotic Disorder due to a general medical condition with hallucinations, Generalized Anxiety Disorder, [rule out (R/O)] Major Depression single moderate, R/O Mental Illness due to Medical Problem, R/O PTSD, R/O Schizophrenia, R/O Wernicke Korsakoff Syndrome vs. Alcohol Dementia, R/O Malingering, and Dependent Personality Traits."  See June 2010 Montana State Hospital Discharge Summary.  Additionally, a February 2010 Emergency Mental Health Services Consultation Summary from Western Montana Mental Health Center reflects that the Veteran was displaying "active symptoms of PTSD" on admission to the emergency department, including "vivid recall" of things he witnessed during his active service; the diagnostic impression was PTSD and alcohol abuse.

To date, the Veteran has not been afforded a VA examination of his claimed psychiatric disability, as he had been incarcerated from May 2010 to February 2013.  See October 2012 VA Form 21-0820, Report of General Information (detailing the difficulty in providing the Veteran a PTSD examination at the prison and noting that the prison would not transport the Veteran from the prison for the purposes of a compensation and pension examination).  VA is obliged to provide an examination when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) there is evidence establishing an "in-service event, injury or disease," (3) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (4) the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has since been released from prison and has requested, through his representative, a VA psychological evaluation.  See March 2014 Letter from Allen Gumpenberger (stating that the Veteran is no longer incarcerated and requesting a Remand so that he could be scheduled for a VA examination).

Given that the Veteran has multiple diagnosed psychiatric conditions, including PTSD, and considering the evidence suggesting a potential association between his psychiatric symptoms and his active service, the Board finds that a VA examination and opinion are required to determine the nature and etiology of the Veteran's claimed disorders, including to assess the likelihood that the Veteran's claimed psychiatric disorders are related to his active duty service. 

Moreover, in June 2014, the Veteran submitted a Notice of Award from the Social Security Administration (SSA) reflecting that he was awarded disability benefits beginning in April 2013.  See also May 2013 SSA Explanation of Determination (noting that the award is based, in part, on the Veteran's claimed "psychotic psychosis").  VA has an obligation to obtain copies of all Social Security decisions and the records underlying those decisions where such records are potentially relevant to the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Therefore copies of those records must be associated with the claims files for review.  See 38 U.S.C.A. § 5103A.

The Veteran should also be provided another opportunity to identify any relevant private treatment records pertaining to the disability on appeal, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself.  His VA treatment records dated since July 2012 should also be obtained.

Because the issue of entitlement to TDIU is dependent on the outcome of the service connection claim, the Board will defer consideration of this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records or other relevant evidence pertaining to his psychiatric disability.  Authorized release forms should be provided. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

2.  Make arrangements to obtain the Veteran's complete VA treatment records from the Black Hills and Montana VA Health Care Systems, dated since July 2012, and associate them with the claims file.
 
3.  Make arrangements to obtain from SSA a copy of its decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

4.  Thereafter, schedule the Veteran for a VA examination to be conducted by a psychologist or psychiatrist.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all psychiatric disorders found to be present (i.e., Adjustment Disorder, PTSD Alcohol Dependence, Generalized Anxiety Disorder, Major Depression, Schizophrenia, etc.)

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between any such stressor(s) and the Veteran's symptoms.  It should be determined whether any claimed in-service stressors related to fear of hostile military or terrorist activity are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressors.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, including the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


